PER CURIAM.
Based upon our independent review pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm Downey’s convictions and sentences. We remand for correction of two scriveners’ errors in the judgment for aggravated assault upon a law enforcement officer. First, the term “firearm” should be stricken from the judgment as no firearm was used in this offense. Second, the judgment should reflect that a three year minimum mandatory term was imposed pursuant to section 784.07(2)(c), Florida Statutes, instead of section 775.087, Florida Statutes.
*357Finally, Downey’s pro se claims of ineffective assistance of appellate counsel are premature on direct appeal and should be raised in a petition pursuant to Florida Rule of Appellate Procedure 9.141(d).
AFFIRMED; REMANDED FOR CORRECTION OF SCRIVENERS’ ERRORS.
SAWAYA, LAWSON and COHEN, JJ., concur.